DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 12/22/2020 responsive to the Office Action filed 09/24/2020 has been entered. Claim 1 has been amended. New claims 20 and 21 have been added. Claims 1-5 and 7-21 including the withdrawn claims 14 and 15 are pending in this application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-10, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (US 3,993,726) in view of Fujita et al. (JP2014105266_Machine Translation) (All of record). 

With respect to claims 1, 5 and 17, Moyer teaches that a production method for a fiber-reinforced thermoplastic resin composite material (“methods of making reinforced plastic continuous length members … to impregnate the fibers with the thermoplastic polymer”, Co 2 li 3-8 and Example 1), the method comprising:

supplying a reinforcing fiber to a crosshead die having a maximum opening height of 1 mm or more in a reinforcing fiber bundle state, compositing the reinforcing fiber with a thermoplastic resin in a molten state (“A fiberglass roving (Type K836AA) consisting of about 2030 continuous filaments, each about 12 microns in diameter, was pulled through a crosshead die into which polypropylene … was introduced using a 

subsequently bringing the composite material into contact with a pressurization surface at a temperature equal to or lower than the solidification temperature of the thermoplastic resin (“The roving impregnated with molten polymer leaving the die was passed between two steel rolls 4 inches in diameter which were pressed together ... The rolls were sprayed with cold water”, Co 6 li 30-34), and

shaping the composite material through pressurization to have a thickness (“The pressure of the rolls served to convert the impregnated roving into a ribbon 0.1 inch wide and 0.015 inch (0.381 mm) thick.”, Co 6 li 34-36).

Example 1 of Moyer as applied above does not specifically teach that while bringing the composite material into contact with the pressurization surface, the applied pressure is 5 kgf or more and 50 kgf or less, and the reinforcing fiber with the thermoplastic resin is impregnated, thus the fiber-reinforced thermoplastic resin composite material is shaped through pressurization to have a thickness to be 20% or less of the opening height.
In the same field of endeavor, method of producing the prepreg and molded article (Pa [0005]), Fujita teaches that after producing the thermoplastic prepreg in which the thermoplastic resin is impregnated with a plurality of carbon fibers (Pa [0017]), there is a method in which a thermoplastic molded plate is obtained by heating 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Moyer with the teachings of Fujita such that the one would substitute Fujita’s press rolls or belt press applying a pressure of between 0.4 MPa and 10.0 MPa for Moyer’s pressure rolls for the purpose of reducing microvoids and burrs in the composite material and obtaining the desired fiber volume content. 
Even if Fujita does not explicitly teach the claimed range of pressure, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)). 

Besides, even if Example 1 of Moyer as applied above teaches that the roving impregnated with molten polymer leaving the die was passed between two steel rolls (Co 6 li 30-31), neither Moyer nor Fujita does teach away further impregnation between two pressure rolls, rather Fujita further teaches that improved impregnation of the resin is related to no microvoids (Pa [0007]) and the cooling and pressurizing step of the method under the taught range of pressure would reduce microvoids (Pa [0022]), thus, one would have considered that the cooling and pressurizing step would improve the impregnation of the resin so as to reduce microvoids. Therefore, one would have expected further impregnation of the reinforcing fiber with the thermoplastic resin between the pressure rolls or press belt by applying pressure in the range taught by Fujita so that the improved impregnation would be performed.

With respect to claim 4, Example 1 of Moyer as applied to claim 1 above is silent that adjacent fiber-reinforced thermoplastic resin composite materials are integrated through pressurization using the crosshead die having a plurality of openings with a pitch interval of 5 mm or more and 40 mm or less. However, in Example 2 Moyer further teaches that the crosshead die of Example 1 was replaced with one containing 14 entrance and 14 exit holes of the same size and designs as those in Example 1, the exit holes being in a horizontal plane and separated 0.1 inch (2.54mm) from each other, and on leaving the die holes, the 14 impregnated rovings were pulled in close alignment 

With respect to claim 7, Example 1 of Moyer as applied to claim 1 above is silent that a reinforcing fiber and a thermoplastic resin are composited at 10% by mass or more and 70% by mass or less and 30% by mass or more and 90% by mass or less respectively. However, in Example 2 Moyer further teaches that the crosshead die of Example 1 was replaced with one containing 14 entrance and 14 exit holes of the same size and designs as those in Example 1, the exit holes being in a horizontal plane and separated 0.1 inch (2.54mm) from each other, and on leaving the die holes, the 14 impregnated rovings were pulled in close alignment between rolls pressed together with a force, then because of the proximity of the rovings which were impregnated with molten polymer, they become attached to each other between the die and the rolls to form a tape which contained 39.8 % polypropylene (Co 6 li 45-49, 59-65, 68, and Co 7 li 1).

Alternatively, With respect to claims 1, 4-5, 7 and 17, Moyer teaches that a production method for a fiber-reinforced thermoplastic resin composite material (“methods of making reinforced plastic continuous length members … to impregnate the fibers with the thermoplastic polymer”, Co 2 li 3-8 and Example 2), the method comprising:



subsequently bringing the composite material into contact with a pressurization surface at a temperature equal to or lower than the solidification temperature of the thermoplastic resin, shaping the composite material through pressurization to have a thickness (“On leaving the die holes, the 14 impregnated rovings were pulled in close alignment between rolls 4-1/2 inches in diameter pressed together with a force of about 200 pounds. Because of the proximity of the rovings which were impregnated with molten polymer, they become attached to each other between the die and the rolls to form a tape. The rolls were cooled with a spray of water. The tape emerging from the rolls was 1 inch wide and 0.015 inch (0.381 mm) thick”, Co 6 li 59-68), and 



Example 2 of Moyer as applied above does not specifically teach that while brining the composite material into contact with the pressurization surface, the applied pressure is 5 kgf or more and 50 kgf or less, and the reinforcing fiber with the thermoplastic resin is impregnated, thus and the fiber-reinforced thermoplastic resin composite material is shaped through pressurization to have a thickness to be 20% or less of the opening height.
In the same field of endeavor, method of producing the prepreg and molded article (Pa [0005]), Fujita teaches that after producing the thermoplastic prepreg in which the thermoplastic resin is impregnated with a plurality of carbon fibers (Pa [0017]), there is a method in which a thermoplastic molded plate is obtained by heating and pressing by passing between hot rolls in advance, and then cooling and pressing, or heating / pressurization / cooling / pressurization is performed by a belt press (Pa [0019]). Fujita further teaches that the pressurizing pressure in the cooling and pressurizing step of the method for producing a thermoplastic molded body requires that the pressure around the heating surface of the obtained thermoplastic molded body be 0.4 MPa or more and 10.0 MPa (which equals from 58-1450.4psi and the force given per square would be from 26 kgf to 658 kgf), since if the pressure less than 0.4 MPa, microvoids tend to be newly generated then the plastic molded plate tends to have 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Moyer with the teachings of Fujita such that the one would substitute Fujita’s press rolls or belt press applying a pressure of between 0.4 MPa and 10.0 MPa for Moyer’s pressure rolls for the purpose of reducing microvoids and burrs in the composite material and obtaining the desired fiber volume content. 
Even if Fujita does not explicitly teach the claimed range of pressure, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)). 
Further, since through Fujita’s pressing, the composite material with a thickness of 159 micrometers would be obtained, it is about 14.6 % of the opening height (159/1090=14.6%) so that it meets the claim.
Besides, even if Example 2 of Moyer as applied above teaches that on leaving the die holes, the 14 impregnated rovings were pulled in close alignment between rolls pressed together with a force (Co 6 li 59-62), neither Moyer nor Fujita does teach away further impregnation between two pressure rolls, rather Fujita further teaches that improved impregnation of the resin is related to no microvoids (Pa [0007]) and the cooling and pressurizing step of the method under the taught range of pressure would reduce microvoids (Pa [0022]), thus, one would have considered that the cooling and 

With respect to claim 8, Moyer teaches a production method for a fiber-reinforced thermoplastic resin tape (Examples 1 and 2, “ribbon” and “tape”), but is silent to cutting the fiber-reinforced thermoplastic resin composite material obtained by the production method according to claim 1 to have a length of 100 mm or more. However, Moyer further teaches that if desired, the resulting product could be chopped or cut into short lengths for other purposes, such as for use in injection molding, for example (Co 5 li 65-68). Therefore, one would have found it obvious to cut the fiber-reinforced thermoplastic resin composite material into desired short lengths for other purpose.

With respect to claim 9, Moyer as applied to claim 8 above further teaches that the reinforcing fiber and the thermoplastic resin are composited at 20% by mass or more and 70% by mass or less and 30% by mass or more and 80% by mass or less respectively (in Example 2, “to form a tape which contained 39.8 % polypropylene”, Co 6 li 65, 68, and Co 7 li 1).

With respect to claim 10, Moyer teaches a production method for a press-molding material (Examples 1 and 2), but is silent to cutting the fiber-reinforced 

With respect to claim 16, Examples 1 and 2 of Moyer as applied to claim 1 above teaches that the outlet opening height of the crosshead die is 1.09 mm (“0.043 inch”, Co 6 li 22), but is silent to 1.5 mm or more of the outlet opening height of the crosshead die. However, in Example 3 Moyer further teaches that the crosshead die of Example 2 with 14 inlet orifices was used under similar impregnation conditions, and the exit orifice was a tapered hole in a steel plug 1 inch long, 0.125 inch in diameter (3.175 mm) at the outside, then the rod-shaped bundle of rovings emerging from the exit orifice was passed (Co 7 li 11-17). Therefore, one would have found it obvious to modify the crosshead die such that the crosshead die has 14 inlet orifices and one exit orifice with 0.125 inch in diameter (3.175 mm) at the outside for the purpose of obtaining one impregnated rod-shaped bundle emerging from one exit orifice using 14 fiberglass rovings.

With respect to claim 20, even if Example 1 of Moyer as applied to claim 1 above is silent that a reinforcing fiber and a thermoplastic resin are composited at 10% 

With respect to claim 21, Moyer as applied to claim 1 above is silent that the reinforcing fiber and the thermoplastic resin are composited at 15% by mass or more and 49% by mass or less and 51% by mass or more and 85% by mass or less respectively. 
Fujita as applied to the combination regarding claim 1 above teaches a thermoplastic resin composition that has sufficient adhesion and affinity between reinforcing fibers and a thermoplastic resin, and that can sufficiently exhibit the mechanical properties of a molded article by improving the impregnation property of the resin (Pa [0005]), and further teaches that the prepreg contains a carbon fiber of 1.0 to 79.9 mass% and a thermoplastic resin of 20.0 to 98.9 mass% (Abstract and Pa [0006]).
. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (US 3,993,726) in view of Fujita et al. (JP2014105266_Machine Translation). Additional supporting evidence provided by Oota et al. (US 2018/0142057) (All of record).

With respect to claims 2 and 3, Examples 1 and 2 of Moyer as applied to claim 1 teaches using a fiberglass roving (Co 6 li 7), and in Example 6, Moyer further teaches using a graphite fiber tow containing 10,000 filaments in a crosshead die of which exit orifice is 0.125 in (3.175 mm) in diameter at the outside (Co 8 li 3-6 and Co 7 li 13-14), but is silent to which graphite fiber two is specifically used, using a reinforced fiber bundle having a basis weight of 800 mg/m or more and 5000 mg/m or less, and a relationship of a basis weight R (mg/m) of a reinforcing fiber bundle with respect to a maximum opening height L.
Fujita as applied to the combination regarding claim 1 above further teaches using Carbon fiber (Mitsubishi Rayon Co., Ltd., product name: TR50S15L for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the Moyer method in Example 6 with the teachings of Fujita such that the one would substitute carbon fiber (Mitsubishi Rayon Co., Ltd., product name: TR50S15L) for graphite fiber as the reinforcing fiber in the composite material for forming the carbon fiber reinforced thermoplastic resin composite material. Since Moyer use the tow containing 10,000 filaments, the basis weight of the carbon fiber containing 10,000 filaments would be inherently less than 1.0 g/m. Also, since in Moyer method the diameter of the exit orifice of the crosshead die is 0.125 in (3.175 mm), the combination would meet the claimed relationship in claim 3. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (US 3,993,726) in view of Fujita et al. (JP2014105266_Machine Translation) as applied to claim 10 above, and further in view of Tanaka et al. (JPH0724830_Machine Translation). (All of record)

With respect to claim 11, Moyer as applied to claim 10 above teaches that the resulting product could be chopped or cut into short lengths for other purposes (Co 5 li 65-68), but is silent to integrating the press-molding material obtained by the production method according to claim 10 into a sheet shape through heating. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the Moyer method with the teachings of Tanaka such that the one would arrange the ribbons cut into a desired length in the width direction and integrate them by continuously pressurizing under heating for the purpose of forming a wide thermoplastic unidirectional prepreg sheet at high speed.

With respect to claim 12, even if Example 1 of Moyer as applied to claim 10 above is silent that a reinforcing fiber and a thermoplastic resin are composited at 10% by mass or more and 60% by mass or less and 40% by mass or more and 90% by mass or less respectively, in Example 2 Moyer further teaches that the crosshead die of Example 1 was replaced with one containing 14 entrance and 14 exit holes of the same size and designs as those in Example 1, the exit holes being in a horizontal plane and separated 0.1 inch (2.54mm) from each other, and on leaving the die holes, the 14 impregnated rovings were pulled in close alignment between rolls pressed together with a force, then because of the proximity of the rovings which were impregnated with 

With respect to claim 13, Moyer as applied to claim 10 above teaches that the resulting product could be chopped or cut into short lengths for other purposes (Co 5 li 65-68), but is silent that the molded article is obtained by heating the press-molding material according to claim 10 at a temperature equal to or higher than the softening temperature of a thermoplastic resin and then flow press molding the press-molding material, and a Cv value of an in-plane fiber orientation coefficient is 20% or less.
In the same field of endeavor, production of thermoplastic unidirectional prepreg sheet for producing a wide sheet thermoplastic unidirectional prepreg at high speed (Pa [0007], Tanaka teaches that the tow prepreg used in the present invention is formed by impregnating a continuous reinforcing fiber tow with a thermoplastic resin into a tape shape (Pa [0012]), a plurality of two prepregs are aligned in the width direction (Pa [0014] and [0015]), and the tow prepregs aligned in one direction are introduced into an apparatus (such as a heating belt) that can be continuously pressurized under heating, such as a heating roll 7, and is formed into a sheet (Pa [0016]), the heating temperature needs to be equal to or higher than the melting start temperature of the thermoplastic resin to be used (Pa [0017]).
.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (US 3,993,726-of record) in view of Fujita et al. (JP2014105266_Machine Translation-of record) as applied to claim 1 above, and further in view of Takahashi et al. (US 3,946,097).

With respect to claims 18 and 19, Moyer as applied to claim 1 above does not explicitly teach that the opening runs vertically and the opening is located at a bottom of the crosshead die.
In the same field of endeavor, a process for forming as continuous fiber reinforced material, Takahashi teaches that the fiber bundle is led into an extrusion die in order to meet a molten thermoplastic resin in the die (Co 6 li 22-28), and Figs. 1 and 4 show the outlet 12 of the extrusion die 8 is located at a bottom of the die 8.
One would have found it obvious to reposition Moyer’s crosshead die such that the opening/outlet is located at a bottom of the die, since it has been held that Applying KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Response to Arguments

Applicant’s arguments, see Amendment, filed 12/22/2020 in page 8, with respect to the rejection of claim 1 under 103 have been fully considered but are not persuasive.
With respect to claim 1, Applicant argues that “Fujita discloses that the thermoplastic prepreg in which the resin has already impregnated with carbon fibers is pressurized at 0.4 to 10.0 MPa in the cooling and pressurizing step. See Paragraph [0022] of Fujita. Therefore, the pressure range of 0.4 to 10.0 MPa of Fujita is not the pressure condition used for impregnating carbon fiber with thermoplastic resin as recited in the claims… Fujita, in fact, discloses that the thermoplastic prepreg used for cooling and pressurizing step is obtained by impregnating under the pressure condition of 10.0 to 1000.0 MPa (i.e., 658 to 65,800 kgf), which is significantly higher than the claimed range of 5 kgf or more and 50 kgf or less. See Paragraph [0017] of Fujita. Moreover, there is no reason or rationale to lower the pressure condition disclosed in Fujita to the claimed range.”
These arguments are found to be unpersuasive because:

Examiner agrees that Fujita’s thermoplastic prepreg in which the resin has already impregnated with carbon fibers is pressurized at 0.4 to 10.0 MPa in the cooling and pressurizing step for reducing microvoids and burrs in the composite material (Pa [0022]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute Fujita’s press rolls or belt press applying a pressure of between 0.4 MPa and 10.0 MPa for Moyer’s pressure rolls for the purpose of reducing microvoids and burrs in the composite material.
In this modification, neither Moyer nor Fujita does teach away further impregnation during the pressurization. Rather, Fujita further teaches that improved impregnation of the resin is related to no microvoids (Pa [0007]) and the cooling and pressurizing step of the method under the taught range of pressure would reduce microvoids (Pa [0022]), thus, one would have considered that the cooling and pressurizing step would improve the impregnation of the resin so as to reduce microvoids. Therefore, one would have expected further impregnation of the reinforcing fiber with the thermoplastic resin between the pressure rolls or press belt by applying pressure in the range taught by Fujita so that the improved impregnation would be performed.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742